DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 and 06/22/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 28 is objected to because of the following informalities:  In line 11 the limitation a battery pack is a double inclusion of the battery already stated on lines 6 and 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heigl (U.S. 2005/0082920).
In regards to claim 15, Heigl discloses a handheld machine tool, comprising: a housing (housing of tool 2 see at least fig. 2) having a handle (see at least fig. 2 handle portion below motor m and about receptacle 36); a drive motor (m) disposed in the housing (fig. 2); and an interface (the combination of 
In regards to claim 16, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the base element is firmly integrated into the housing of the handheld machine tool (illustrated in at least fig. 2), and the contact carrier is disposed on the base element in a detachable manner via at least one contact arrangement (the dovetail at least element 34).
In regards to claim 17, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the contact carrier is detachably disposed on the base element so that the contact carrier is able to be exchanged by a user (illustrated in at least fig. 2 also see at least paragraph 37).
In regards to claim 18, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the contact arrangement is configured as an electrical conductor (at least elements 18 and 20).
In regards to claim 19, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the contact arrangement is configured as a fastening and connection arrangement in the form of a screw, a screw sleeve, a bayonet closure or a plug connector (see at least paragraph 27 elements 18 and 20 are described as contact plugs) which is vertically disposed in relation to an insertion direction of a battery pack (illustrated in at least fig. 2 the dovetail mounts sliding direction are 
In regards to claim 20, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the contact carrier has at least one recess for the feed-through of the contact arrangement (see at least paragraph 27 recess in the form of contact plugs).
In regards to claim 21, Heigl discloses The handheld machine tool of claim 20, Heigl further discloses wherein at least one first electrical connection arrangement is integrated into the at least one recess of the contact carrier (see at least paragraph 27).
In regards to claim 22, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the interface has at least one second electrical connection element (at least 18 ) for the electrical contacting of the handheld machine tool (see at least paragraph 29).
In regards to claim 23, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the base element has at least one opening (36) for accommodating the contact arrangement (38).
In regards to claim 24, Heigl discloses The handheld machine tool of claim 23, Heigl further discloses wherein the second electrical connection element is integrated into the at least one opening of the base element (see at least fig. 2).
In regards to claim 27, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the base element is configured in one piece with the housing of the handheld machine tool (see at least fig. 2).
In regards to claim 28, Heigl discloses A tool system, comprising: a handheld machine tool (fig. 1), including: a housing (2) having a handle (portion between element 16 and element 2); a drive motor (M) disposed in the housing; and an interface (the combination of 36 and 26) for establishing a mechanical and/or an electrical connection (electrical connections 18, 20, 30 and 38 and mechanical 
In regards to claim 29, Heigl discloses The handheld machine tool of claim 15, Heigl further discloses wherein the interface has at least one second electrical connection element (connections 18, 20 and 38 area all connected to cables see elements 40 fig. 1, and elements 54 and 52 in fig. 3), which includes a cable shoe (see at least paragraph 26 and 27), for the electrical contacting of the handheld machine tool.

Claims 15, 25-26, and 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (U.S. 2015/0214520).
In regards to claim 15, Nishikawa discloses a handheld machine tool (fig. 1), comprising: a housing (11) having a handle (13); a drive motor (m) disposed in the housing (fig. 1); and an interface (at least elements 14 and 20) for establishing a mechanical and/or an electrical connection (see at least fig. 2, 5, and 6 as well as paragraphs 83, 91) of the handheld machine tool to a battery pack (27); wherein the interface has a base element (14) for the electrical and/or mechanical connection (see at least paragraph 83 and 91) of the interface to the handheld machine tool, and a separate contact carrier (20) having at least one contact element (at least element 23) for the electrical and/or mechanical contacting 
In regards to claim 25, Nishikawa discloses The handheld machine tool of claim 15, Nishikawa discloses wherein the interface has at least one elastic element (22), which is provided for mounting the interface in a slidable and/or flexible manner in relation to the handheld machine tool (see at least fig. 5 and 6 as well as paragraph 79).
In regards to claim 26, Nishikawa discloses The handheld machine tool of claim 25, Nishikawa further discloses wherein the elastic element is disposed between the interface and the handheld machine tool (see at least fig. 5 and 6).
In regards to claim 30, Nishikawa discloses The handheld machine tool of claim 15, Nishikawa further discloses wherein the interface has at least one elastic element (22), which is provided for mounting the interface in a slidable and/or flexible manner in relation to the handheld machine tool (see at least fig. 5 and 6 as well as paragraph 79).
In regards to claim 31, Nishikawa discloses The handheld machine tool of claim 25, Nishikawa further discloses wherein the elastic element is disposed between the interface and the handheld machine tool (see at least fig. 5 and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731